Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: PreMD Closes Debt Financing Facility To be Delisted from TSX TORONTO, April 7 /CNW/ - Predictive medicine company PreMD Inc. (TSX: PMD; PREMF.pk) today announced that it has closed a debt financing that is expected to allow the company to move forward towards an eventual FDA outcome and pursue its previously announced lawsuit. The company has also announced that it has voluntarily delisted from the TSX effective at the close of trading today as it cannot file its annual statements and will no longer meet the TSX's minimum listing requirements. "We now have access to a limited line of credit which has been extended to us from our primary creditor. The objective of the facility is to allow us to see out our FDA appeal and pursue our lawsuit. However, it is not significant enough to allow us to invest in our operations or clinical programs", said Dr. Brent Norton, President and CEO. About PreMD Inc. PreMD Inc. is dedicated to developing rapid, non-invasive tests for the early detection of life-threatening diseases. PreMD's cardiovascular products include PREVU(x) POC and PREVU(x) LT, both non-invasive skin cholesterol tests.
